The plaintiff in error, hereinafter called defendant, was convicted in the county court of Cleveland county on a charge of having possession of mash, wort, and wash fit for distillation and manufacture of intoxicating liquor, and his punishment fixed at a fine of $50 and to be imprisoned in the county jail for 30 days.
The only question raised by the defendant is that the evidence is insufficient to support the verdict of the jury. W.W. Jennings, undersheriff, and C.I. Adams, deputy sheriff, testified that they searched the premises of the defendant under a search warrant; that they found a 50-gallon barrel of mash fit for distillation buried in the garden at one side of defendant's barn; that they found a still and a gallon jug with about one-half pint of whisky in it in the granary of the defendant; that on the way *Page 108 
back to town they overtook the defendant and arrested him. In a conversation with the officers the defendant said that he wanted to give bond, get his crops laid by, and plead guilty to the charge of having possession of the articles found under the search warrant. The defendant did not testify and offered no evidence. Defendant cites no authorities in his brief.
The evidence being sufficient to support the verdict of the jury, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.